 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
                                       UNITED STATES DISTRICT COURT
13                                          DISTRICT OF NEVADA

14   IN RE ZAPPOS SECURITY BREACH                      MDL: 2357
     LITIGATION                                        Case No. 3:12-cv-00325-RCJ-VPC
15
     -----------------------------------------------
16                                                      ORDER GRANTING
     This document relates to:                          STIPULATION REGARDING
17                                                      SUPPLEMENTAL NOTICE
                       ALL ACTIONS
18

19                    WHEREAS, two rounds of notices already have been sent to the Settlement Class

20   Members in this action; and

21                    WHEREAS, the deadline for Settlement Class Members to opt-out or object has

22   expired; and

23                    WHEREAS, to date, more than 259,000 Settlement Class Members have

24   redeemed the discount codes described in the settlement agreement in this matter, with the total


                                                                                           Page 1 of 3
 1   value of redeemed discounts exceeding $4.35 million; and

 2                  WHEREAS, the parties propose a further supplemental notice to remind

 3   Settlement Class Members who have not yet used their discount codes (and who have not opted

 4   out, objected or otherwise requested no further communications) of the availability of the

 5   settlement benefit.

 6                  NOW, THEREFORE, the Parties stipulate and agree as follows:

 7                  1.     During the period December 10-18, 2019, Zappos shall email (or shall

 8   cause the Settlement Administrator to email) supplemental notice, substantially in the form

 9   attached hereto as Exhibit A, to Settlement Class Members who have not yet used their discount

10   codes (and who have not opted out, objected or otherwise requested no further communications);

11   and

12                  2.     Zappos shall bear the costs of the supplemental notice described herein.

13   O’MARA LAW FIRM, P.C.                            KAEMPFER CROWELL

14
     By /s/ David C. O’Mara                           By /s/ Robert McCoy
15     David C. O’Mara, No. 8599                        Robert McCoy, No. 9121
       311 East Liberty Street                          1980 Festival Plaza Drive, Suite 650
16     Reno, Nevada 89501                               Las Vegas, Nevada 89135

17   BARNOW AND ASSOCIATES, P.C.                      STROOCK & STROOCK & LAVAN LLP
     Ben Barnow (pro hac vice)                        Julia B. Strickland (Pro Hac Vice)
18   One North LaSalle Street, Suite 4600             Stephen J. Newman (Pro Hac Vice)
     Chicago, IL 60602                                Brian C. Frontino (Pro Hac Vice)
19                                                    2029 Century Park East, Suite 1600
     THE COFFMAN LAW FIRM                             Los Angeles, California 90067
20   Richard L. Coffman (pro hac vice)
     First City Building                              Attorneys for Defendant Zappos.com, Inc.
21   505 Orleans Street, Fifth Floor
     Beaumont, TX 77701
22

23

24


                                                                                            Page 2 of 3
 1

 2

 3

 4

 5

 6

 7

 8

 9                       ORDER

10   IT IS SO ORDERED.

11
                         ROBERT C. JONES
12                       United States District Judge

13                       Dated: December 6, 2019.

14

15

16

17

18

19

20

21

22

23

24


                                                        Page 3 of 3
       EXHIBIT A

Email to Settlement Class Members




       EXHIBIT A
                             PLEASE TAKE A MOMENT TO READ THIS EMAIL

Dear Customer,

You should have received an email in mid-October about a proposed class action settlement, stating
that because you were a customer of Zappos in January 2012, you are entitled to receive a 10% discount
on your next Zappos purchase. This discount was part of a settlement reached in the lawsuit filed
because of the data breach that occurred in January 2012.

We wanted to reach out again to remind you that you may use your one-time discount code between
now and the end of the year (December 31, 2019 at 11:59 pm pacific time to be exact). Here are some
highlights for using your discount code:
        • You may combine it with other promotions, discounts or points that you have on your Zappos
        account.
        • You can use it on ANY merchandise available on the Zappos app or website, including items
        that are on sale.
        • Your discount code is good on your entire order, no matter how many items you have in your
        shopping cart.
        • There is no limit to how much you can save on your purchase.
        • Or, if you prefer, you can simply transfer the code to someone else to use.

Once again, here is your one-time-use code: --------.

Once you've selected the items you want to purchase, select “Proceed to Checkout” and you’ll have a
chance to enter your code.

• For Desktop Users: Under “2. Payment Method,” you’ll see a dropdown for “Add gift card or promo
code (including a VIP code).” Simply enter the code there, click “Apply,” and continue checking out.

• For App Users: Select “Gift Codes” in the top right corner, enter your code, select save, and continue
checking out.

For additional information regarding the settlement, please visit www.Zapposdatasettlement.com,
which is the only official settlement website. Thank you for your patience and understanding and, as
always, we’re here to help. If you need help with placing an order, please don’t hesitate to reach out by
contacting us at 2012action@zappos.com or (877) 927-2332. If you need information about the
settlement, please write to: Zappos Settlement Administrator, P.O. Box 43434, Providence, RI 02940-
3434, or telephone 1-855-263-1060.

We appreciate you,

Your Friends at Zappos




                                                Exhibit A

LA 52295662v1
